TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00236-CV


In re Faithann Jessop, Loretta Jessop and Kathryn Jeffs





ORIGINAL PROCEEDING FROM TOM GREEN COUNTY


O R D E R
PER CURIAM

		This Court is in receipt of Relators' and the Department of Family and Protective
Services's Agreed Motion for Briefing Schedule.  Based on this agreed motion this Court modifies 
the deadlines stated in its order of April 24, 2008.  The Relators may file an amended petition for
writ of mandamus on or before April 30, 2008, and the Department of Family and Protective
Services shall file its response, if any, to the amended petition for writ of mandamus on or before
May 7, 2008.
		Ordered April 25, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop